IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                             )
                                               )
       v.                                      )           ID No. 1704016975
                                               )
CHRISTOPHER M. EDMUNDS,                        )
                                               )
       Defendant.                              )

                             Date Submitted:       June 24, 2020
                             Date Decided:         July 22, 2020

                                          ORDER

       Upon consideration of Defendant’s Motion for Modification of Sentence

(“Motion”), Superior Court Criminal Rule 35, statutory and decisional law, and the

record in this case, IT APPEARS THAT:

       1.     On November 20, 2017, Defendant pled guilty to Possession of a

Firearm During the Commission of a Felony (“PFDCF”).1 By Order dated February

9, 2018, effective May 6, 2017, Defendant was sentenced to 3 years at Level V,

followed by 6 months at Level IV (DOC Discretion), followed by 1 year at

supervision Level III.2

       2.     On June 24, 2020, Defendant filed the instant Motion, asking the Court

to remove the Level IV portion of his sentence and allow him to immediately flow

1
 D.I. 13.
2
 D.I. 16. The first 3 years of this sentence is a mandatory term of incarceration pursuant to 11
Del. C. § 1447A. Defendant’s Level V time and Probation are to run concurrently with Case ID
No. 1507015346.
down to Level III supervision. 3 In his Motion, Defendant states that he intends to

apply for transfer of his probation to Pennsylvania through the Interstate Compact

for Adult Supervision and enroll in trade school. 4

       3.      Superior Court Criminal Rule 35 governs motions for modification of

sentence. Under Rule 35(b), “[t]he Court may. . . reduce the . . . the term or

conditions of partial confinement or probation, at any time.” 5 Defendant’s Motion

is not time-barred because he seeks to modify the Level IV portion of his sentence.

       4.      The Court finds Defendant’s sentence is appropriate for all the reasons

stated at the time of sentencing. 6 No additional information has been provided to

the Court that would warrant a modification of this sentence.

       NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s

Motion for Modification of Sentence is DENIED.



                                                      Jan R. Jurden
                                               Jan R. Jurden, President Judge



Original to Prothonotary:
cc: Christopher M. Edmunds (SBI# 00710473)
      Annemarie H. Puit, DAG

3
  D.I. 17.
4
  Id.
5
  Super. Ct. Crim. R. 35(b).
6
  See D.I. 16.
                                           2